Exhibit 10.1
OXiGENE, Inc.
of Common Stock
(par value $0.01 per share)
At Market Issuance Sales Agreement
July 21, 2010
MCNICOLL, LEWIS & VLAK LLC
420 Lexington Ave., Suite 628
New York, NY 10170
Ladies and Gentlemen:
     OXiGENE, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with McNicoll, Lewis & Vlak LLC, a Delaware limited
liability company (“MLV”), as follows:
     1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through MLV, acting as agent, shares
(the “Shares”) of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) provided however, that in no event shall the Company issue or
sell through MLV such number of Shares that (a) would cause the Company to not
satisfy the eligibility requirements for use of Form S-3 (including Instruction
I.B.6. thereof), (b) exceeds the number of shares of Common Stock registered on
the effective Registration Statement (as defined below) pursuant to which the
offering is being made, or (c) exceeds the number of authorized but unissued
shares of the Company’s Common Stock (the lesser of (a), (b), and (c), the
“Maximum Amount”). Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitations set forth in this
Section 1 on the number of Shares issued and sold under this Agreement shall be
the sole responsibility of the Company and that MLV shall have no obligation in
connection with such compliance. The issuance and sale of Shares through MLV
will be effected pursuant to the Registration Statement filed by the Company and
declared effective by the Securities and Exchange Commission (the “Commission”),
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement to issue Common Stock or Preferred Stock.
     The Company has filed, in accordance with the provisions of the Securities
Act of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-155371), including a base
prospectus, relating to certain securities including the Shares, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations thereunder (the
“Exchange Act Regulations”). The Company will prepare a prospectus supplement
specifically relating to the Shares (the “Prospectus

 



--------------------------------------------------------------------------------



 



Supplement”) to the base prospectus included as part of such registration
statement. The Company will furnish to MLV, for use by MLV, copies of the base
prospectus included as part of such registration statement, as supplemented by
the Prospectus Supplement relating to the Shares. Except where the context
otherwise requires, such registration statement, as amended when it became
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act Regulations or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act Regulations, and also
including any other registration statement related to the Shares filed pursuant
to Rule 462(b), is herein called the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such base prospectus and/or Prospectus
Supplement have most recently been filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act Regulations, together with the
Issuer Free Writing Prospectus(es) listed on Schedule 4 hereto, if any, as of
the date of the sale of the applicable Shares as such schedule may be modified
and supplemented from time to time by the express written consent of the Company
and MLV, is herein called the “Prospectus.”
     Any reference herein to the Registration Statement, any Prospectus
Supplement, Prospectus or any Free Writing Prospectus shall be deemed to refer
to and include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Free Writing Prospectus shall be deemed to refer to and include the filing of
any document under the Exchange Act on or after the most-recent effective date
of the Registration Statement, or the date of Prospectus Supplement, Prospectus
or such Free Writing Prospectus, as the case may be, deemed to be incorporated
therein by reference. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus or to any amendment or supplement thereto
shall be deemed to include any copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).
     2. Placements. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify MLV by email notice (or other
method mutually agreed to in writing by the Parties) of the number of Shares
(the “Placement Shares”) to be issued, the type of Shares, the time period
during which sales are requested to be made, any limitation on the number of
Shares that may be sold in any one day and any minimum price below which sales
may not be made (a “Placement Notice”), the form of which is attached hereto as
Schedule 1. The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 3 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from MLV set forth on Schedule 3, as such Schedule 3 may
be amended from time to time. The Placement Notice shall be effective unless and
until (i) MLV declines to accept the terms contained therein as a result of
(A) any suspension or limitation of trading in the Placement Shares or in
securities generally on The NASDAQ Global Market (the “Exchange”), (B) any
occurrence or event that

2



--------------------------------------------------------------------------------



 



causes a Material Adverse Effect (as defined below), or (C) MLV is then
prohibited by FINRA or the Commission from performing its obligations under this
Agreement, (ii) the entire amount of the Placement Shares have been sold,
(iii) the Company suspends or terminates the Placement Notice or (iv) the
Agreement has been terminated under the provisions of Section 12. The amount of
any discount, commission or other compensation to be paid by the Company to MLV
in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2. It is expressly acknowledged
and agreed that neither the Company nor MLV will have any obligation whatsoever
with respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to MLV and MLV does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.
     3. Sale of Placement Shares by MLV. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Company’s issuance of a Placement Notice, and unless the sale of
the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, MLV, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Exchange, to sell the Placement Shares up to the amount specified, and otherwise
in accordance with the terms of such Placement Notice. MLV will provide written
confirmation to the Company no later than the opening of the trading day (as
defined below) immediately following the trading day on which it has made sales
of Placement Shares hereunder setting forth the number of Placement Shares sold
on such day, the compensation payable by the Company to MLV pursuant to
Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of the deductions made by MLV (as
set forth in Section 5(a)) from the gross proceeds that it receives from such
sales. Subject to the terms of the Placement Notice, MLV may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415 of the Securities Act Regulations, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker. Subject to the
terms of a Placement Notice, MLV may also sell Placement Shares in privately
negotiated transactions. The Company acknowledges and agrees that (i) there can
be no assurance that MLV will be successful in selling Placement Shares,
(ii) MLV will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by MLV to use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable law and regulations to sell
such Placement Shares as required under this Agreement and (iii) MLV shall be
under no obligation to purchase Securities on a principal basis pursuant to this
Agreement, except as otherwise agreed by MLV and the Company.
     4. Suspension of Sales. The Company or MLV may, upon notice (a “Suspension
Notice”) to the other party in writing (including by email correspondence to
each of the representatives of the other party set forth on Schedule 3, if
receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 3), suspend

3



--------------------------------------------------------------------------------



 



any sale of Placement Shares for a period of time (a “Suspension Period”);
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other party unless it is made to
one of the individuals named on Schedule 3 hereto, as such Schedule may be
amended from time to time. During a Suspension Period, the Company shall not
issue any Placement Notices and MLV shall not sell any Placement Shares
hereunder. A Suspension Period shall end five trading days after the date on
which the party which issued the Suspension Notice notifies the other party in
writing that it wishes to end the Suspension Period.
     5. Settlement and Delivery.
          (a) Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) trading day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by MLV at which
such Placement Shares were sold, after deduction for (i) MLV’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.
          (b) Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting MLV’s or its designee’s account
(provided MLV shall have given the Company written notice of such designee prior
to the Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System (“DWAC”) or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradable, transferable, registered shares in good deliverable form. On
each Settlement Date, MLV will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10(a) hereto, it will (i) hold
MLV harmless against any loss, claim, damage, or expense (including reasonable
legal fees and expenses), as incurred, arising out of or in connection with such
default by the Company or its transfer agent (if applicable) and (ii) pay to MLV
any commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.
          (c) Denominations; Registration. Certificates for the Shares, if any,
shall be in such denominations and registered in such names as MLV may request
in writing at least one full business day before the Settlement Date. The
certificates for the Shares, if any, will be made available for examination and
packaging by MLV in The City of New York not later than noon (New York time) on
the business day prior to the Settlement Date.

4



--------------------------------------------------------------------------------



 



          (d) Limitations on Offering Size. Under no circumstances shall the
Company cause or request the offer or sale of any Shares if, after giving effect
to the sale of such Shares, the aggregate gross sales proceeds sold pursuant to
this Agreement would exceed the lesser of (A) together with all sales of Shares
under this Agreement, the Maximum Amount, (B) the amount available for offer and
sale under the currently effective Registration Statement and (C) the amount
authorized from time to time to be issued and sold under this Agreement by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to MLV in writing. Under no
circumstances shall the Company cause or request the offer or sale of any Shares
pursuant to this Agreement at a price lower than the minimum price authorized
from time to time by the Company’s board of directors, duly authorized committee
thereof or a duly authorized executive committee, and notified to MLV in
writing. Further, under no circumstances shall the aggregate offering amount of
Shares sold pursuant to this Agreement, including any separate underwriting or
similar agreement covering principal transactions described in Section 1 of this
Agreement, exceed the Maximum Amount.
          (e) The Company agrees that any offer to sell, any solicitation of an
offer to buy, or any sales of Shares shall only be effected by or through MLV on
any single given day; provided, however, that (1) the foregoing limitation shall
not apply to (i) the exercise of any option, warrant, right or any conversion
privilege set forth in the instrument governing such security or (ii) sales
solely to employees or security holders of the Company or the Subsidiary, or to
a trustee or other person acquiring such securities for the accounts of such
persons, and (2) such limitation shall not apply on any day during which no
sales are made pursuant to this Agreement.
     6. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, MLV that as of the date of this Agreement, as
of each of the Representation Dates and as of each Applicable Time (as defined
below):
          (a) Registration Statement and Prospectus. The Company and, assuming
no act or omission on the part of MLV that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act. The Prospectus Supplement will name MLV as
underwriter, acting as agent, that the Company might engage in the section
entitled “Plan of Distribution.” The Company has not received, and has no notice
of, any order of the Commission preventing or suspending the use of the
Registration Statement, or threatening or instituting proceedings for that
purpose. The Registration Statement and the offer and sale of Shares as
contemplated hereby meet the requirements of Rule 415 under the Act and comply
in all material respects with said Rule. Any statutes, regulations, contracts or
other documents that are required to be described in the Registration Statement
or the Prospectus or to be filed as exhibits to the Registration Statement have
been so described or filed. Copies of the Registration Statement, the
Prospectus, and any such amendments or supplements and all documents
incorporated by reference therein that were filed with the Commission on or
prior to the date of this Agreement have been delivered, or are available
through EDGAR, to MLV and its counsel. The Company has not distributed and,
prior to the later to occur of each Settlement Date and completion of the
distribution of the Placement Shares, will not distribute any offering

5



--------------------------------------------------------------------------------



 



material in connection with the offering or sale of the Placement Shares other
than the Registration Statement and the Prospectus and any Issuer Free Writing
Prospectus (as defined below) to which MLV has consented. The Common Stock is
currently listed on The NASDAQ Global Market under the trading symbol “OXGN”.
Except as disclosed in the Registration Statement, the Company has not, in the
12 months preceding the date hereof, received notice from the Exchange to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the Exchange. The Company has no reason to believe that it will
not in the foreseeable future continue to be in compliance with all such listing
and maintenance requirements, except with regard to the continued listing
requirements of the Exchange relating to the minimum bid price of listed
securities, pursuant to NASDAQ Marketplace Rule 5450(b)(1), and the minimum
market value of listed securities, pursuant to NASDAQ Marketplace
Rule 5450(b)(2)(A).
          (b) No Misstatement or Omission. The Registration Statement, when it
became or becomes effective, and the Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement, conformed or
will conform in all material respects with the requirements of the Securities
Act. At each Settlement Date, the Registration Statement and the Prospectus, as
of such date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, or will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment or
supplement thereto, on the date thereof and at each Applicable Time, did not or
will not include an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The documents
incorporated by reference in the Prospectus or any Prospectus Supplement did
not, and any further documents filed and incorporated by reference therein will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading. The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by MLV specifically for
use in the preparation thereof.
          (c) Conformity with Securities Act and Exchange Act. The documents
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, when such documents were or are filed with the
Commission under the Securities Act or the Exchange Act or became or become
effective under the Securities Act, as the case may be, conformed or will
conform in all material respects with the requirements of the Securities Act and
the Exchange Act, as applicable.
          (d) Financial Information. As of their respective dates, the financial
statements of the Company included or incorporated by reference in the
Registration Statement, the Prospectus and the Free Writing Prospectus, if any,
together with the related notes and schedules complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission with respect thereto as in effect as of
the time of filing. Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as

6



--------------------------------------------------------------------------------



 



may be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate); the other financial and statistical data with respect to the Company
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Free Writing Prospectuses, if any, are accurately and fairly
presented and prepared on a basis consistent with the financial statements and
books and records of the Company; there are no financial statements (historical
or pro forma) that are required to be included or incorporated by reference in
the Registration Statement, or the Prospectus that are not included or
incorporated by reference as required; the Company does not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not described in the Registration Statement (excluding the
exhibits thereto), and the Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Free Writing Prospectuses, if any, regarding “non-GAAP financial measures” (as
such term is defined by the rules and regulations of the Commission) comply in
all material respects with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable;
          (e) Conformity with EDGAR Filing. The Prospectus delivered to MLV for
use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.
          (f) Organization. The Company is duly organized, validly existing as a
corporation and in good standing under the laws of its jurisdiction of
organization. The Company is duly licensed or qualified as a foreign corporation
for transaction of business and in good standing under the laws of each other
jurisdiction in which its ownership or lease of property or the conduct of its
business requires such license or qualification, and has all corporate power and
authority necessary to own or hold its properties and to conduct its business as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on or affecting
the assets, business, operations, earnings, properties, condition (financial or
otherwise), or prospects of the Company taken as a whole, or prevent or
materially interfere with consummation of the transactions contemplated hereby
(a “Material Adverse Effect”).
          (g) Subsidiaries. The Company has no subsidiaries.
          (h) No Violation or Default. The Company is not (i) in violation of
its charter or bylaws or similar organizational documents; (ii) in default, and
no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is

7



--------------------------------------------------------------------------------



 



subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, no other party under any material contract or other agreement to
which it is a party is in default in any respect thereunder where such default
would have a Material Adverse Effect.
          (i) No Material Adverse Change. Subsequent to the respective dates as
of which information is given in the Registration Statement, the Prospectus and
the Free Writing Prospectuses, if any (including any document deemed
incorporated by reference therein), there has not been (i) any Material Adverse
Effect, or any development involving a prospective Material Adverse Effect, in
the business, properties, management, financial, condition, results of
operations, or prospects of the Company and the Subsidiary taken as a whole,
(ii) any transaction which is material to the Company and the Subsidiary taken
as a whole, (iii) any obligation or liability, direct or contingent (including
any off-balance sheet obligations), incurred by the Company or the Subsidiary,
which is material to the Company and the Subsidiary taken as a whole, (iv) any
material change in the capital stock or outstanding indebtedness of the Company
or the Subsidiary or (v) any dividend or distribution of any kind declared, paid
or made on the capital stock of the Company or the Subsidiary, other than in
each case above in the ordinary course of business or as otherwise disclosed in
the Registration Statement or Prospectus (including any document deemed
incorporated by reference therein);
          (j) Capitalization. The issued and outstanding shares of capital stock
of the Company have been validly issued, are fully paid and nonassessable and,
other than as disclosed in or contemplated by the Registration Statement or the
Prospectus, are not subject to any preemptive rights, rights of first refusal or
similar rights. The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein (other than the grant of additional options
under the Company’s existing stock option plans, or changes in the number of
outstanding shares of Common Stock of the Company due to the issuance of shares
upon the exercise or conversion of securities exercisable for, or convertible
into, shares of Common Stock outstanding on the date hereof) and such authorized
capital stock conforms in all material respects to the description thereof set
forth in the Registration Statement and the Prospectus. The description of the
securities of the Company in the Registration Statement and the Prospectus is
complete and accurate in all material respects. Except as disclosed in or
contemplated by the Registration Statement or the Prospectus, as of the date
referred to therein, the Company does not have outstanding any options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities.
          (k) Authorization; Enforceability. The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and is a valid and binding agreement of the Company
enforceable in accordance with its terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable

8



--------------------------------------------------------------------------------



 



principles and (ii) the indemnification and contribution provisions of
Section 10 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.
          (l) Authorization of Placement Shares. The Placement Shares, when
issued and delivered pursuant to the terms approved by the Board of Directors or
a duly designated committee thereof, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim, including any statutory or contractual preemptive
rights, resale rights, rights of first refusal or other similar rights, and will
be registered pursuant to Section 12 of the Exchange Act. The Placement Shares,
when issued, will conform in all material respects to the description thereof
set forth in or incorporated into the Prospectus.
          (m) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale by the Company of the
Placement Shares, except for the registration of the Placement Shares under the
Act and such consents, approvals, authorizations, orders and registrations or
qualifications as may be required under applicable state securities laws or by
the bylaws and rules of the Financial Industry Regulatory Authority (“FINRA”) or
the Exchange in connection with the sale of the Placement Shares by MLV.
          (n) No Preferential Rights. Except as set forth in the Registration
Statement and the Prospectus, (i) no person, as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act (each, a
“Person”), has the right, contractual or otherwise, to cause the Company to
issue or sell to such Person any shares of Common Stock or shares of any other
capital stock or other securities of the Company, (ii) no Person has any
preemptive rights, resale rights, rights of first refusal, or any other rights
(whether pursuant to a “poison pill” provision or otherwise) to purchase any
shares of Common Stock or shares of any other capital stock or other securities
of the Company, (iii) no Person has the right to act as an underwriter or as a
financial advisor to the Company in connection with the offer and sale of the
Shares, and (iv) no Person has the right, contractual or otherwise, to require
the Company to register under the Securities Act any shares of Common Stock or
shares of any other capital stock or other securities of the Company, or to
include any such shares or other securities in the Registration Statement or the
offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Placement Shares
as contemplated thereby or otherwise.
          (o) Independent Public Accountant. Ernst & Young LLP (the
“Accountant”), whose report on the consolidated financial statements of the
Company for the fiscal year ended December 31, 2009 is filed with the Commission
as part of the Registration Statement and the Prospectus, is and, during the
periods covered by its report, was an independent registered public accounting
firm within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company’s knowledge, after due and
careful inquiry, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company.

9



--------------------------------------------------------------------------------



 



          (p) Enforceability of Agreements. To the knowledge of the Company, all
agreements between the Company and third parties expressly referenced in the
Prospectus are legal, valid and binding obligations of the Company enforceable
in accordance with their respective terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles, (ii) the indemnification provisions of certain agreements
may be limited be federal or state securities laws or public policy
considerations in respect thereof, and (iii) the voting provisions set forth in
that certain Voting Agreement dated as of March 10, 2010 by and between the
Company and Symphony ViDA Holdings LLC may be limited by state laws or public
policy considerations in respect thereof and except for any unenforceability
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
          (q) No Litigation. Except as set forth in the Registration Statement
or the Prospectus, there are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Company’s knowledge, any legal, governmental
or regulatory investigations, to which the Company is a party or to which any
property of the Company is the subject that, individually or in the aggregate,
if determined adversely to the Company, would reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the Company’s
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any governmental or regulatory authority or threatened by others; and
(i) there are no current or pending legal, governmental or regulatory
investigations, actions, suits or proceedings that are required under the Act to
be described in the Prospectus that are not so described; and (ii) there are no
contracts or other documents that are required under the Act to be filed as
exhibits to the Registration Statement that are not so filed.
          (r) Licenses and Permits. Except as set forth in the Registration
Statement or the Prospectus, the Company possesses or has obtained, and at each
Settlement Date will possess and will have obtained, all licenses, certificates,
consents, orders, approvals, permits and other authorizations issued by, and
have made all declarations and filings with, the appropriate federal, state,
local or foreign governmental or regulatory authorities that are necessary for
the ownership or lease of its properties or the conduct of its business as
described in the Registration Statement and the Prospectus (the “Permits”),
except where the failure to possess, obtain or make the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed in the Registration Statement or the
Prospectus, the Company has not received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          (s) Not a Shell Company. The Company is not a shell company (as
defined in Rule 405 under the Securities Act) and has not been a shell company
for at least 12 calendar months previously and if it has been a shell company at
any time previously, has filed current Form 10 information (as defined in
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company.

10



--------------------------------------------------------------------------------



 



          (t) No Material Defaults. The Company has not defaulted on any
installment on indebtedness for borrowed money or on any rental on one or more
long-term leases, which defaults, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          (u) Certain Market Activities. Neither the Company, nor, to the
Company’s knowledge, any of its directors, officers or controlling persons has
taken, directly or indirectly, any action designed, or that has constituted or
might reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.
          (v) Broker/Dealer Relationships. Neither the Company, nor any related
entities (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning of Article I of the NASD
Manual administered by FINRA).
          (w) No Reliance. The Company has not relied upon MLV or legal counsel
for MLV for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.
          (x) Taxes. The Company has filed all federal, state, local and foreign
tax returns which have been required to be filed and paid all taxes shown
thereon through the date hereof, to the extent that such taxes have become due
and are not being contested in good faith. Except as otherwise disclosed in or
contemplated by the Registration Statement or the Prospectus, no tax deficiency
has been determined adversely to the Company which has had, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. The Company has no knowledge of any federal, state or other governmental
tax deficiency, penalty or assessment which has been or might be asserted or
threatened against it which could have a Material Adverse Effect.
          (y) Title to Real and Personal Property. Except as set forth in the
Registration Statement or the Prospectus, the Company has good and marketable
title in fee simple to all items of personal property (exclusive of intellectual
property, which is addressed below) described in the Registration Statement or
Prospectus as being owned by them that are material to the businesses of the
Company free and clear of all liens, encumbrances and claims, except those that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Any real
property described in the Registration Statement or Prospectus as being leased
by the Company is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or

11



--------------------------------------------------------------------------------



 



proposed to be made of such property by the Company or (B) would not be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.
          (z) Intellectual Property. Except as set forth in the Registration
Statement or the Prospectus and to its knowledge: the Company owns or possesses
adequate enforceable rights to use all patents, patent applications, trademarks
(both registered and unregistered), service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, the
“Intellectual Property”), necessary for the conduct of its business as conducted
as of the date hereof, except to the extent that the failure to own or possess
adequate rights to use such Intellectual Property would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; the
Company has not received any written notice of any claim of infringement or
conflict which asserted Intellectual Property rights of others, which
infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Effect; the Company has not received any written
notice of any opposition of pending rights with respect to its foreign
counterpart patents or applications, which opposition, if successful, would
result in a Material Adverse Effect; the Company has conducted searches of the
United States patents of record issued to third parties that may interfere with
any of the Company’s United States patents or patent applications and it has
determined that none of the Company’s patents or patent applications interfere
with any other United States patents or patent applications; the Company has
conducted an infringement search and determined that no patent held by any third
party is infringed by the activities of the Company; there are no pending, or to
the Company’s knowledge, threatened judicial proceedings or interference
proceedings challenging the Company’s rights in or to or the validity of the
scope of any of the Company’s patents, patent applications or proprietary
information; no other entity or individual has any right or claim in any of the
Company’s patents, patent applications or any patent to be issued therefrom by
virtue of any contract, license or other agreement entered into between such
entity or individual and the Company or by any non-contractual obligation, other
than by written licenses granted by the Company; the Company has not received
any written notice of any claim challenging the rights of the Company in or to
any Intellectual Property owned, licensed or optioned by the Company which
claim, if the subject of an unfavorable decision would result in a Material
Adverse Effect.
          (aa) Compliance Program. Except as disclosed in the Registration
Statement and the Prospectus, the Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA); except
where such noncompliance would not reasonably be expected to have a Material
Adverse Effect.
          (bb) Clinical Studies. The clinical, pre-clinical and other studies
and tests conducted by or, to the knowledge of the Company, on behalf of the
Company were, and, if still pending, are being, conducted in accordance in all
material respects with all statutes, laws, rules and regulations, as applicable
(including, without limitation, those administered by the FDA or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA). Except as set forth in the
Registration Statement and

12



--------------------------------------------------------------------------------



 



Prospectus, the Company has not received any written notices or other written
correspondence from the FDA or any other foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA requiring the Company to terminate or suspend any ongoing
clinical or pre-clinical studies or tests.
          (cc) Environmental Laws. Except as set forth in the Registration
Statement or the Prospectus, the Company (i) is in compliance in all material
respects with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) has
received and is in compliance with all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its business as
described in the Registration Statement and the Prospectus; and (iii) has not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (dd) Disclosure Controls. The Company maintains a system of internal
accounting controls that is effective to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as the
case may be, is being prepared. The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures as of a date within
90 days prior to the filing date of the Form 10-K for the fiscal year ended
December 31, 2009 (such date, the “Evaluation Date”). The Company presented in
its Form 10-K for the fiscal year ended December 31, 2009 the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, except as set forth in the Registration Statement or the
Prospectus, there have been no significant changes in the Company’s internal
controls (as such term is defined in Item 307(b) of Regulation S-K under the
Act) or, to the Company’s knowledge, in other factors that could significantly
affect the Company’s internal controls.
          (ee) Sarbanes-Oxley. To the knowledge of the Company, there is and has
been no failure on the part of the Company and any of the Company’s directors or
executive officers, in their capacities as such, to comply with any applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder. Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of

13



--------------------------------------------------------------------------------



 



the Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by the Company or furnished by it to the
Commission during the past 12 months. For purposes of the preceding sentence,
“principal executive officer” and “principal financial officer” shall have the
meanings given to such terms in the Sarbanes-Oxley Act.
          (ff) Finder’s Fees. The Company has not incurred any liability for any
finder’s fees, brokerage commissions or similar payments in connection with the
transactions herein contemplated, except as may otherwise exist with respect to
MLV pursuant to this Agreement.
          (gg) Labor Disputes. No labor disturbance by or dispute with employees
of the Company exists or, to the knowledge of the Company, is threatened which
would reasonably be expected to have a Material Adverse Effect.
          (hh) Investment Company Act. The Company is not and, upon consummation
of the sale of the Placement Shares, will not be an “investment company” or an
entity “controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
          (ii) Operations. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all jurisdictions to
which the Company is subject, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency having jurisdiction over the Company
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to have a Material Adverse Effect; and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.
          (jj) Off-Balance Sheet Arrangements. There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structural finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.
          (kk) Underwriter Agreements. The Company is not a party to any
agreement with an agent or underwriter for any other “at-the-market” or
continuous equity transaction.
          (ll) ERISA. To the knowledge of the Company, each material employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security

14



--------------------------------------------------------------------------------



 



Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company for employees or former employees of the Company
has been maintained in material compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred which would result in a material
liability to the Company with respect to any such plan excluding transactions
effected pursuant to a statutory or administrative exemption; and for each such
plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in Section
412 of the Code has been incurred, whether or not waived, and the fair market
value of the assets of each such plan (excluding for these purposes accrued but
unpaid contributions) exceeds the present value of all benefits accrued under
such plan determined using reasonable actuarial assumptions.
          (mm) Forward Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2009 (i) are, to the Company’s knowledge, within the coverage of the safe harbor
for forward looking statements set forth in Section 27A of the Securities Act,
Rule 175(b) under the Securities Act or Rule 3b-6 under the Exchange Act, as
applicable, (ii) were made by the Company with a reasonable basis and in good
faith and reflect the Company’s good faith commercially reasonable best estimate
of the matters described therein as of the respective dates on which such
statements were made, and (iii) have been prepared in accordance with Item 10 of
Regulation S-K under the Securities Act.
          (nn) Margin Rules. Neither the issuance, sale and delivery of the
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
applicable regulation of such Board of Governors.
          (oo) Insurance. The Company carries, or is covered by, insurance in
such amounts and covering such risks as the management of the Company reasonably
believes are adequate for the conduct of its business and as is customary for
companies engaged in similar businesses in similar industries.
          (pp) No Improper Practices. (i) Neither the Company nor, to the
Company’s knowledge, any of its executive officers has, in the past five years,
made any unlawful contributions to any candidate for any political office (or
failed fully to disclose any contribution in violation of law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any affiliate of
the Company, on the one hand, and the directors, officers and stockholders of
the Company, on the other hand, that is required by the Securities

15



--------------------------------------------------------------------------------



 



Act to be described in the Registration Statement and the Prospectus that is not
so described; (iii) no relationship, direct or indirect, exists between or among
the Company, on the one hand, and the directors, officers, stockholders or
directors of the Company, on the other hand, that is required by the rules of
FINRA to be described in the Registration Statement and the Prospectus that is
not so described; (iv) except as described in the Prospectus, there are no
material outstanding loans or advances or material guarantees of indebtedness by
the Company to or for the benefit of any of its officers or directors or any of
the members of the families of any of them; and (v) the Company has not offered,
or caused any placement agent to offer, Common Stock to any person with the
intent to influence unlawfully (A) a customer or supplier of the Company or the
Subsidiary to alter the customer’s or supplier’s level or type of business with
the Company or the Subsidiary or (B) a trade journalist or publication to write
or publish favorable information about the Company or the Subsidiary or any of
their respective products or services, and, (vi) neither the Company, nor, to
the Company’s knowledge, any employee or agent of the Company has made any
payment of funds of the Company or received or retained any funds in violation
of any law, rule or regulation (including, without limitation, the Foreign
Corrupt Practices Act of 1977, which payment, receipt or retention of funds is
of a character required to be disclosed in the Registration Statement or the
Prospectus.
          (qq) Status Under the Securities Act. The Company was not and is not
an “ineligible issuer” as defined in Rule 405 under the Securities Act at the
times specified in Rules 164 and 433 under the Act in connection with the
offering of the Shares.
          (rr) No Misstatement or Omission in an Issuer Free Writing Prospectus.
Each Issuer Free Writing Prospectus, as of its issue date and as of each
Applicable Time (as defined in Section 24 below), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any incorporated document deemed to be a part thereof that has not been
superseded or modified. The foregoing sentence does not apply to statements in
or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by MLV specifically
for use therein.
          (ss) Disclosure Materials. Neither the Prospectus nor any amendments
or supplements thereto, at the time the Prospectus or any such amendment or
supplement was issued, as of the date hereof, and at each Representation Date,
as the case may be, included or will include an untrue statement of a material
fact or omitted or will omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Prospectus, as amended or supplemented, in reliance upon and
in conformity with written information relating to MLV furnished to the Company
in writing (including, without limitation, electronic communications) by MLV
expressly for inclusion in any of the aforementioned documents.
          (tt) No Conflicts. Neither the execution of this Agreement, nor the
issuance, offering or sale of the Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or

16



--------------------------------------------------------------------------------



 



imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to the terms of any contract or other agreement to which the
Company may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not have a Material
Adverse Effect; nor will such action result (x) in any violation of the
provisions of the organizational or governing documents of the Company, or
(y) in any material violation of the provisions of any statute or any order,
rule or regulation applicable to the Company or of any court or of any federal,
state or other regulatory authority or other government body having jurisdiction
over the Company, except such violations that would not have a Material Adverse
Effect.
          (uu) Stock Transfer Taxes. On each Settlement Date, all stock transfer
or other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Shares to be sold hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been complied with in all material
respects.
     7. Covenants of the Company. The Company covenants and agrees with MLV
that:
          (a) Registration Statement Amendments. After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by MLV under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify MLV promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information relating
thereto, (ii) the Company will prepare and file with the Commission, promptly
upon MLV’s request, any amendments or supplements to the Registration Statement
or Prospectus that, in MLV’s reasonable opinion, may be necessary or advisable
in connection with the distribution of the Placement Shares by MLV (provided,
however, that the failure of MLV to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect MLV’s right to rely
on the representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy MLV shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus relating
to the Placement Shares or a security convertible into the Placement Shares
unless a copy thereof has been submitted to MLV within a reasonable period of
time before the filing and MLV has not reasonably objected thereto (provided,
however, that the failure of MLV to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect MLV’s right to rely
on the representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy MLV shall have with respect to the
failure by the Company to provide MLV with such copy shall be to cease making
sales under this Agreement) and the Company will furnish to MLV at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause

17



--------------------------------------------------------------------------------



 



each amendment or supplement to the Prospectus to be filed with the Commission
as required pursuant to the applicable paragraph of Rule 424(b) of the
Securities Act or, in the case of any document to be incorporated therein by
reference, to be filed with the Commission as required pursuant to the Exchange
Act, within the time period prescribed (the determination to file or not file
any amendment or supplement with the Commission under this Section 7(a), based
on the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).
          (b) Notice of Commission Stop Orders. The Company will advise MLV,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise MLV promptly after it receives any request by
the Commission for any amendments to the Registration Statement or any amendment
or supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Shares or for additional
information related to the Registration Statement, the Prospectus or any Issuer
Free Writing Prospectus.
          (c) Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by MLV under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If the Company has omitted
any information from the Registration Statement pursuant to Rule 430A under the
Act, it will use its best efforts to comply with the provisions of and make all
requisite filings with the Commission pursuant to said Rule 430A and to notify
MLV promptly of all such filings. If during such period any event occurs as a
result of which the Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances then existing,
not misleading, or if during such period it is necessary to amend or supplement
the Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify MLV to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance; provided, however,
that the Company may delay the filing of any such amendment or supplement, if in
the judgment of the Company, it is in the best interests of the Company to do
so.
          (d) Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by MLV
under the Securities Act with respect to the offer and sale of the Placement
Shares, the Company will use its reasonable

18



--------------------------------------------------------------------------------



 



best efforts to cause the Placement Shares to be listed on the Exchange and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as MLV reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.
          (e) Delivery of Registration Statement and Prospectus. The Company
will furnish to MLV and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as MLV may
from time to time reasonably request and, at MLV’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to MLV to the
extent such document is available on EDGAR.
          (f) Earnings Statement. The Company will make generally available to
its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.
          (g) Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”
          (h) Notice of Other Sales. Without the prior written consent of MLV,
the Company will not, directly or indirectly, offer to sell, sell, contract to
sell, grant any option to sell or otherwise dispose of any shares of Common
Stock (other than the Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the fifth trading day immediately prior to the date on which any
Placement Notice is delivered to MLV hereunder and ending on the fifth trading
day immediately following the final Settlement Date with respect to Placement
Shares sold pursuant to such Placement Notice (or, if the Placement Notice has
been terminated or suspended prior to the sale of all Shares covered by a
Placement Notice, the date of such suspension or termination) (such time period,
a “Restricted Period”); and will not directly or indirectly in any other
“at-the-market” or continuous equity transaction offer to sell, sell, contract
to sell, grant any option to sell or otherwise dispose of any shares of Common
Stock (other than the Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock prior to the later
of the termination of this Agreement and the thirtieth (30th) day immediately
following the final Settlement Date with respect to Placement Shares sold
pursuant to such Placement Notice; provided, however, that such restrictions
will not apply to the Company’s issuance or sale of (i) Common Stock, options to
purchase shares of Common Stock or Common Stock issuable upon the exercise of
options,

19



--------------------------------------------------------------------------------



 



pursuant to any employee or director stock option or benefits plan, stock
ownership plan or dividend reinvestment plan (but not shares subject to a waiver
to exceed plan limits in its dividend reinvestment plan) of the Company whether
now in effect or hereafter implemented, and (ii) Common Stock issuable upon
conversion of securities or the exercise of warrants, options or other rights in
effect or outstanding, and disclosed in filings by the Company available on
EDGAR or otherwise in writing to MLV.
          (i) Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice advise MLV promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to MLV pursuant to this Agreement.
          (j) Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by MLV or its representatives in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as MLV may reasonably request.
          (k) Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the maximum amount of Placement Shares to be
sold through MLV, the Net Proceeds to the Company and the compensation payable
by the Company to MLV with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.
          (l) Representation Dates; Certificate. On the date of this Agreement
and each time the Company:
               (i) files the Prospectus relating to the Placement Shares or
amends or supplements (other than a prospectus supplement relating solely to an
offering of securities other than the Securities) the Registration Statement or
the Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;
               (ii) files an annual report on Form 10-K under the Exchange Act
or an amendment to a previously filed annual report on Form 10-K that contains
restated financial statements;
               (iii) files its quarterly reports on Form 10-Q under the Exchange
Act; or
               (iv) files a current report on Form 8-K containing amended
financial information (other than information “furnished” pursuant to Items 2.02
or 7.01 of Form 8-K or to

20



--------------------------------------------------------------------------------



 



provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”); the Company shall furnish
MLV (but in the case of clause (iv) above only if MLV reasonably determines that
the information contained in such Form 8-K is material) with a certificate, in
the form attached hereto as Exhibit 7(l). The requirement to provide a
certificate under this Section 7(l) shall be waived for any Representation Date
occurring during a Suspension Period or at a time at which no Placement Notice
is pending, which waiver shall continue until the earlier to occur of the date
the Company next delivers a Placement Notice hereunder (which for such calendar
quarter shall be considered a Representation Date), assuming no Suspension
Period currently exists, and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
MLV with a certificate under this Section 7(l), then before the Company delivers
the Placement Notice or MLV sells any Placement Shares, the Company shall
provide MLV with a certificate, in the form attached hereto as Exhibit 7(l),
dated the date of the Placement Notice.
          (m) Legal Opinion. (i) On the date of this Agreement and (ii) within
five trading days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(l) for which no waiver is applicable, the Company shall cause to be
furnished to MLV a written opinion of Mintz, Levin, Cohn, Ferris, Glovsky, and
Popeo P.C. (“Company Counsel”), or other counsel reasonably satisfactory to MLV,
in form and substance satisfactory to MLV and its counsel, substantially similar
to the form attached hereto as Exhibit 7(m), modified, as necessary, to relate
to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, the Company shall be required to furnish to MLV
no more than one opinion hereunder per calendar quarter; provided, further, that
in lieu of such opinions for subsequent periodic filings under the Exchange Act,
counsel may furnish MLV with a letter (a “Reliance Letter”) to the effect that
MLV may rely on a prior opinion delivered under this Section 7(m) to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of the date of the Reliance
Letter).
          (n) Comfort Letter. (i) On the date of this Agreement and (ii) within
five trading days of each subsequent date during the term of this Agreement that
the Company files an annual report on Form 10-K under the Exchange Act, or an
amendment to a previously filed annual report on Form 10-K that contains
restated financial statements, the Company shall use commercially reasonable
efforts to cause its independent accountants to furnish MLV letters (the
“Comfort Letters”), dated the date the Comfort Letter is delivered, subject to
the conditions set forth in the next sentence. Prior to the receipt of each
Comfort Letter hereunder, MLV shall provide the Company’s independent
accountants with (i) a formal written request for such Comfort Letter;
(ii) either (a) a legal opinion from its counsel stating that MLV meets the
definition of an underwriter for purposes of the Securities Act or (b) a letter
asserting that MLV

21



--------------------------------------------------------------------------------



 



has a statutory due diligence defense and is otherwise eligible to receive a
comfort letter in accordance with Statement on Auditing Standards (SAS) 72 (AU
634), Letters for Underwriters and Certain Other Requesting Parties, as amended
by SAS 76 and SAS 86 (the “SAS”); and (iii) any other documentation reasonably
requested by the Company’s independent accountants in support of the request for
the Comfort Letter. The Comfort Letter from the Company’s independent
accountants shall be in a form and substance consistent with the SAS, and shall
(A) confirm that they are an independent public accounting firm within the
meaning of the Securities Act and the PCAOB, (B) state, as of such date, the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (C) update the Initial Comfort Letter
with any information that would have been included in the Initial Comfort Letter
had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.
          (o) Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) during a Restricted Period, sell, bid for, or purchase the
Shares, or pay anyone any compensation for soliciting purchases of the Shares
other than MLV.
          (p) Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that it will not be or become, at any
time prior to the termination of this Agreement, an “investment company,” as
such term is defined in the Investment Company Act, assuming no change in the
Commission’s current interpretation as to entities that are not considered an
investment company.
          (q) No Offer to Sell. Other than an Issuer Free Writing Prospectus
approved in advance by the Company and MLV in its capacity as agent hereunder,
neither MLV nor the Company (including its agents and representatives, other
than MLV in its capacity as such) will make, use, prepare, authorize, approve or
refer to any written communication (as defined in Rule 405 under the Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Shares hereunder.
          (r) Blue Sky and Other Qualifications. The Company will use its
commercially reasonable efforts, in cooperation with MLV, to qualify the
Placement Shares for offering and sale, or to obtain an exemption for the Shares
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as MLV may designate and to maintain
such qualifications and exemptions in effect for so long as required for the
distribution of the Shares (but in no event for less than one year from the date
of this Agreement); provided, however, that the Company shall not be obligated
to file any general consent to service of process or to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject. In each jurisdiction
in which the Placement Shares have been so qualified or exempt, the Company will
file such statements and reports as may be required by the laws of such
jurisdiction to continue such qualification or

22



--------------------------------------------------------------------------------



 



exemption, as the case may be, in effect for so long as required for the
distribution of the Placement Shares (but in no event for less than one year
from the date of this Agreement).
          (s) Sarbanes-Oxley Act. The Company will maintain and keep accurate
books and records reflecting its assets and maintain internal accounting
controls in a manner designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and including those policies and procedures that (i) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company, (ii) provide
reasonable assurance that transactions are recorded as necessary to permit the
preparation of the Company’s consolidated financial statements in accordance
with generally accepted accounting principles, (iii) that receipts and
expenditures of the Company are being made only in accordance with management’s
and the Company’s directors’ authorization, and (iv) provide reasonable
assurance regarding prevention or timely detection of unauthorized acquisition,
use or disposition of the Company’s assets that could have a material effect on
its financial statements. The Company will maintain such controls and other
procedures, including, without limitation, those required by Sections 302 and
906 of the Sarbanes-Oxley Act, and the applicable regulations thereunder that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its Chief
Executive Officer and principal financial officer, or persons performing similar
functions, as appropriate to allow timely decisions regarding required
disclosure and to ensure that material information relating to the Company is
made known to them, particularly during the period in which such periodic
reports are being prepared.
     8. Covenants of MLV.
          MLV covenants and agrees that it is duly registered as a broker-dealer
under FINRA, the Exchange Act and the applicable statutes and regulations of
each state in which the Shares will be offered and sold, except such states in
which MLV is exempt from registration or such registration is not otherwise
required. MLV shall continue, for the term of this Agreement, to be duly
registered as a broker-dealer under FINRA, the Exchange Act and the applicable
statutes and regulations of each state in which the Shares will be offered and
sold, except such states in which MLV is exempt from registration or such
registration is not otherwise required, during the term of this Agreement.
     9. Payment of Expenses.
          (a) Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto, in such number as
MLV shall reasonably deem necessary, (ii) the printing

23



--------------------------------------------------------------------------------



 



and delivery to MLV of this Agreement and such other documents as may be
required in connection with the offering, purchase, sale, issuance or delivery
of the Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to MLV, including any stock or
other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to
MLV, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the qualification or exemption of the Placement
Shares under state securities laws in accordance with the provisions of
Section 7(r) hereof, including filing fees (provided, however, any fees or
disbursements of counsel for MLV in connection therewith shall be paid by MLV),
(vi) the printing and delivery to MLV of copies of any permitted Free Writing
Prospectus and the Prospectus and any amendments or supplements thereto in such
number as MLV shall deem necessary, (vii) the preparation, printing and delivery
to MLV of copies of the blue sky survey and any Canadian “wrapper” and any
supplements thereto, in such number as MLV shall deem necessary, (viii) the fees
and expenses of the transfer agent and registrar for the Securities, (ix) the
filing fees and reasonable fees of the Company’s counsel incident to any review
by FINRA of the terms of the sale of the Securities, and (x) the fees and
expenses incurred in connection with the listing of the Placement Shares on the
Exchange.
          (b) The Company shall reimburse MLV $20,000 for a portion of the fees
paid to its counsel in connection with this Agreement and such reimbursement is
due to MLV within 2 business days after the date of this Agreement. The Company
shall not be responsible for any other fees of expenses of MLV in connection
with this Agreement, subject to its obligations in Section 9(a).
     10. Conditions to MLV’s Obligations. The obligations of MLV hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by MLV of a due diligence review satisfactory to it in its reasonable
judgment, and to the continuing satisfaction (or waiver by MLV in its sole
discretion) of the following additional conditions:
          (a) Registration Statement Effective. The Registration Statement shall
have become effective and shall be available for the (i) sale of all Placement
Shares to be issued to MLV and sold through MLV and (ii) the sale of all
Placement Shares contemplated to be issued by any Placement Notice.
          (b) No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration

24



--------------------------------------------------------------------------------



 



Statement or the Prospectus or any material document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
          (c) No Misstatement or Material Omission. MLV shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in MLV’s
reasonable opinion is material, or omits to state a fact that in MLV’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.
          (d) Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Effect, or any
development that could reasonably be expected to cause a Material Adverse
Effect, or a downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of MLV (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.
          (e) Legal Opinion. MLV shall have received the opinions of Company
Counsel required to be delivered pursuant to Section 7(m) on or before the date
on which such delivery of such opinion is required pursuant to Section 7(m).
          (f) Comfort Letter. MLV shall have received the Comfort Letter
required to be delivered pursuant to Section 7(n) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(n).
          (g) Representation Certificate. MLV shall have received the
certificate required to be delivered pursuant to Section 7(l) on or before the
date on which delivery of such certificate is required pursuant to Section 7(l).
          (h) No Suspension. Trading in the Shares shall not have been suspended
on the Exchange.
          (i) Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(l), the Company shall have furnished
to MLV such appropriate further information, certificates and documents as MLV
may reasonably request. All

25



--------------------------------------------------------------------------------



 



such opinions, certificates, letters and other documents will be in compliance
with the provisions hereof. The Company will furnish MLV with such conformed
copies of such opinions, certificates, letters and other documents as MLV shall
reasonably request.
          (j) Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
          (k) Approval for Listing. The Placement Shares shall either have been
approved for listing on the Exchange, subject only to notice of issuance, or the
Company shall have filed an application for listing of the Placement Shares on
the Exchange at, or prior to, the issuance of any Placement Notice.
          (l) No Termination Event. There shall not have occurred any event that
would permit MLV to terminate this Agreement pursuant to Section 12(a).
     11. Indemnification and Contribution.
          (a) Company Indemnification. The Company agrees to indemnify and hold
harmless MLV, its partners, members, directors, officers, employees and agents
and each person, if any, who controls MLV within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:
               (i) against any and all loss, liability, claim, damage and
expense whatsoever, as incurred, joint or several, arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement (or any amendment thereto), or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or arising out of any
untrue statement or alleged untrue statement of a material fact included in any
related Issuer Free Writing Prospectus or the Prospectus (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
               (ii) against any and all loss, liability, claim, damage and
expense whatsoever, as incurred, joint or several, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 11(c) below) any such settlement is effected with the written consent of
each indemnified party, which consent shall not unreasonably be delayed or
withheld; and
               (iii) against any and all expense whatsoever, as incurred
(including the reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

26



--------------------------------------------------------------------------------



 



provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising directly or indirectly
out of any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with written information furnished to
the Company by MLV expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).
          (b) MLV Indemnification. MLV agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 11(c), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
information relating to MLV and furnished to the Company by MLV.
          (c) Procedure. Any party that proposes to assert the right to be
indemnified under this Section 11 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 11, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 11 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 11 unless, and only to the extent that, such omission
results in the forfeiture or material impairment of substantive rights or
defenses by the indemnifying party. If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (A) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(B) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (C) a conflict or potential conflict exists (based on advice of counsel
to the indemnified party) between the indemnified party and the indemnifying
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (D) the
indemnifying party has not in fact employed counsel to assume the defense of
such action within

27



--------------------------------------------------------------------------------



 



a reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 11 (whether or not any indemnified party is a party thereto), unless
such settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.
          (d) Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 11 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or MLV, the
Company and MLV will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution (other than defense related costs and expenses) received by the
Company from persons other than MLV, such as persons who control the Company
within the meaning of the Securities Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and MLV may be subject in such proportion as
shall be appropriate to reflect the relative benefits received by the Company on
the one hand and MLV on the other. The relative benefits received by the Company
on the one hand and MLV on the other hand shall be deemed to be in the same
proportion as the total net proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by MLV (before deducting expenses) from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and MLV, on the other,
with respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or MLV, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and MLV agree that it would not be just and equitable if
contributions pursuant to this Section 11(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 11(d)
shall be deemed to include, for the purpose of this Section 11(d), any

28



--------------------------------------------------------------------------------



 



legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(d) hereof. Notwithstanding the foregoing
provisions of this Section 11(d), and except in the case of willful misconduct,
MLV shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 11(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of MLV, will have the
same rights to contribution as that party, and each officer of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 11(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 11(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 11(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 11(c) hereof.
     12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of MLV, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.
     13. Termination.
          (a) MLV shall have the right by giving notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Effect, or
any development that has actually occurred and that is reasonably expected to
cause a Material Adverse Effect has occurred that, in the reasonable judgment of
MLV, may materially impair the ability of MLV to sell the Placement Shares
hereunder, (ii) the Company shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder; provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(l),
7(m), or 7(n), MLV’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty days from the
date such delivery was required; or (iii) any other condition of MLV’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on the Exchange shall
have occurred. Any such termination shall be without liability of any party to
any other party except that the provisions of Section 9 (Payment of Expenses),
Section 11 (Indemnification and Contribution), Section 12 (Representations and
Agreements to Survive Delivery), Section 18 (Applicable Law; Consent to
Jurisdiction) and

29



--------------------------------------------------------------------------------



 



Section 19 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If MLV elects to terminate this Agreement as
provided in this Section 13(a), MLV shall provide the required notice as
specified in Section 14 (Notices).
          (b) The Company shall have the right, by giving ten days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 9, Section 11, Section 12, Section 18 and Section 19 hereof shall remain
in full force and effect notwithstanding such termination.
          (c) MLV shall have the right, by giving ten days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 9,
Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.
          (d) Unless earlier terminated pursuant to this Section 13, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through MLV on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 9, Section 11, Section 12,
Section 18 and Section 19 hereof shall remain in full force and effect
notwithstanding such termination.
          (e) This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 13(a), 13(b), 13(c), or 13(d) above or otherwise
by mutual agreement of the parties; provided, however, that any such termination
by mutual agreement shall in all cases be deemed to provide that Section 9,
Section 11, Section 12, Section 18 and Section 19 shall remain in full force and
effect.
          (f) Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by MLV or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
     14. Notices. All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to MLV, shall be
delivered to:
McNicoll, Lewis & Vlak LLC
420 Lexington Ave., Suite 628
New York, NY 10170
Attention: [  ]
Facsimile:  [  ]

30



--------------------------------------------------------------------------------



 



     with a copy to:
Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, CO 80203
Attention: [  ]
Facsimile:  [  ]
     and if to the Company, shall be delivered to:
OXiGENE, Inc.
701 Gateway Boulevard, Suite 210
South San Francisco, CA 94080
Attention: [  ]
Facsimile:  [  ]
     with a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attention: [  ]
Facsimile:  [  ]
     Each party to this Agreement may change such address for notices by sending
to the parties to this Agreement written notice of a new address for such
purpose. Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.
     An electronic communication (“Electronic Notice”) shall be deemed written
notice for purposes of this Section 13 if sent to the electronic mail address
specified by the receiving party under separate cover. Electronic Notice shall
be deemed received at the time the party sending Electronic Notice receives
verification of receipt by the receiving party. Any party receiving Electronic
Notice may request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten days of receipt of the written request for
Non-electronic Notice.
     15. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and MLV and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon

31



--------------------------------------------------------------------------------



 



any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party; provided, however, that MLV may
assign its rights and obligations hereunder to an affiliate thereof without
obtaining the Company’s consent.
     16. Adjustments for Stock Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Shares prior to the termination of the Agreement.
     17. Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and MLV. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
     18. Governing Law and Time; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. EACH OF MLV AND THE COMPANY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     19. Consent to Jurisdiction. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
     20. Use of Information. MLV may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.

32



--------------------------------------------------------------------------------



 



     21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
     22. Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.
     23. Permitted Free Writing Prospectuses. The Company represents, warrants
and agrees that, unless it obtains the prior consent of MLV, and MLV represents,
warrants and agrees that, unless it obtains the prior consent of the Company, it
has not made and will not make any offer relating to the Shares that would
constitute an Issuer Free Writing Prospectus, or that would otherwise constitute
a “free writing prospectus,” as defined in Rule 405 (a “Free Writing
Prospectus”), required to be filed with the Commission. Any such Free Writing
Prospectus consented to by MLV or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433 (an “Issuer Free Writing Prospectus”), and has complied and
will comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all Free Writing Prospectuses, if any, listed in Schedule 4 hereto
are Permitted Free Writing Prospectuses.
     24. Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:
          (a) Unless otherwise agreed to in writing by the Company and MLV, MLV
is acting solely as agent in connection with the public offering of the Shares
and in connection with each transaction contemplated by this Agreement and the
process leading to such transactions, and no fiduciary or advisory relationship
between the Company or any of its respective affiliates, stockholders (or other
equity holders), creditors or employees or any other party, on the one hand, and
MLV, on the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not MLV
has advised or is advising the Company on other matters, and MLV has no
obligation to the Company with respect to the transactions contemplated by this
Agreement except the obligations expressly set forth in this Agreement;
          (b) it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
          (c) MLV has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement and it
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;
          (d) it is aware that MLV and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company and MLV has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and

33



--------------------------------------------------------------------------------



 



          (e) it waives, to the fullest extent permitted by law, any claims it
may have against MLV for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Shares under this Agreement and agrees that
MLV shall not have any liability (whether direct or indirect, in contract, tort
or otherwise) to it in respect of such a fiduciary duty claim, other than in
respect of MLV’s obligations under this Agreement and to keep information
provided to MLV or its counsel by the Company confidential to the extent not
otherwise publicly-available.
     25. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:
     “Applicable Time” means the time of each sale of any Placement Shares
pursuant to this Agreement.
     “Rule 163,” “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,”
“Rule 424(b),” “Rule 430B,” and “Rule 433” refer to such rules under the
Securities Act Regulations.
     All references in this Agreement to financial statements and schedules and
other information that is “contained,” “included” or “stated” in the
Registration Statement or the Prospectus (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information that is incorporated by reference in the
Registration Statement or the Prospectus, as the case may be.
     All references in this Agreement to the Registration Statement, the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to EDGAR; and all
references in this Agreement to any Issuer Free Writing Prospectus (other than
any Issuer Free Writing Prospectuses that, pursuant to Rule 433, are not
required to be filed with the Commission) shall be deemed to include the copy
thereof filed with the Commission pursuant to EDGAR.
[remainder of page left intentionally blank]

34



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the understanding between the Company
and MLV, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and MLV.

            Very truly yours,

OXiGENE, Inc.
      By:   /s/ Peter Langecker         Name:   Peter Langecker        Title:  
Chief Executive Officer     

ACCEPTED as of the date first-above written:

          McNICOLL, LEWIS & VLAK LLC
      By:   /s/ Patrice McNicoll         Name:   Patrice McNicoll       
Title:   President     

35



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
 
FORM OF PLACEMENT NOTICE

 

     
From:
  OXiGENE, Inc.
 
   
To:
  McNicoll, Lewis & Vlak LLC
Attention: Patrice McNicoll
 
   
Subject:
  At Market Issuance—Placement Notice
 
   
Gentlemen:
   

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between OXiGENE, Inc., a Delaware corporation (the
“Company”), and McNicoll, Lewis & Vlak LLC, a Delaware limited liability company
(“MLV”), dated July 21, 2010, the Company hereby requests that MLV sell up to
                                           shares of the Company’s common stock,
par value $0.01 per share, at a minimum market price of $                    
per share, during the time period beginning [month, day, time] and ending
[month, day, time]. After giving effect to such sales, the amount of Shares sold
under the Agreement will not exceed the Maximum Amount.

Sched. 1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
 
COMPENSATION

 
The Company shall pay to MLV in cash, upon each sale of Shares pursuant to this
Agreement, an amount up to 7.0% of the gross proceeds from each sale of Shares,
as detailed through various side letter agreements mutually agreed upon by the
Company and MLV from time to time.

Sched. 2-1



--------------------------------------------------------------------------------



 



SCHEDULE 3

     
Company
   
 
   
Peter Langecker
  [  ]
 
   
James Murphy
  [  ]
 
   
MLV
   
 
   
Patrice McNicoll
  [  ]
 
   
Dean Colucci
  [  ]

Sched. 3-1



--------------------------------------------------------------------------------



 



SCHEDULE 4
Free Writing Prospectuses
[none]

Sched. 4-1



--------------------------------------------------------------------------------



 



EXHIBIT 7(l)
FORM OF REPRESENTATION DATE CERTIFICATE
     This Officers Certificate (this “Certificate”) is executed and delivered in
connection with Section 7(l) of the At Market Issuance Sales Agreement (the
“Agreement”), dated July 21, 2010 and entered into between OXiGENE, Inc. (the
“Company”) and McNicoll, Lewis & Vlak LLC. All capitalized terms used but not
defined herein shall have the meanings given to such terms in the Agreement.
     The undersigned, a duly appointed and authorized officer of the Company,
having made all necessary inquiries to establish the accuracy of the statements
below and having been authorized by the Company to execute this certificate,
hereby certifies as follows, in his capacity as an officer of the Company:
     1. As of the date of this Certificate, (i) the Registration Statement does
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading.
     2. Each of the representations and warranties of the Company contained in
the Agreement were, when originally made, and are, as of the date of this
Certificate, true and correct in all material respects.
     3. Each of the covenants required to be performed by the Company in the
Agreement on or prior to the date of the Agreement, this Representation Date,
and each such other date as set forth in the Agreement, has been performed in
all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date as set forth in the Agreement or in the Waivers has been
complied with in all material respects.
     4. Subsequent to the date of the most recent financial statements in the
Prospectus, there has been no Material Adverse Effect.
     5. No stop order suspending the effectiveness of the Registration Statement
or of any part thereof has been issued, and no proceedings for that purpose have
been instituted or are pending or threatened by any securities or other
governmental authority (including, without limitation, the Commission).
     6. No order suspending the effectiveness of the Registration Statement or
the qualification or registration of the Shares under the securities or Blue Sky
laws of any jurisdiction are in effect and no proceeding for such purpose is
pending before, or threatened, to the Company’s knowledge or in writing by, any
securities or other governmental authority (including, without limitation, the
Commission).

Exh. 7(l)-1



--------------------------------------------------------------------------------



 



     The undersigned has executed this Officer’s Certificate as of the date
first written above.

                  By:   /s/ Peter Langecker         Name:   Peter Langecker     
  Title:   Chief Executive Officer   

Exh. 7(l)-2



--------------------------------------------------------------------------------



 



         

EXHIBIT 7(m)
FORM OF LEGAL OPINION
     Capitalized terms used and not defined herein shall have the meanings
ascribed to them in the At Market Issuance Sales Agreement.
     1. The authorized capital stock of the Company conforms in all material
respects as to legal matters to the descriptions thereof set forth in the
Registration Statement, Prospectus and the Prospectus Supplement. The Shares
have been duly authorized and, when issued and delivered pursuant to the terms
of the Agreement, will be validly issued, fully paid and non-assessable; and
will not have been issued in violation of any preemptive rights granted under
the Company’s Certificate of Incorporation or under the corporate laws of the
State of Delaware.
     7. The Company is a validly existing corporation in good standing under the
laws of the State of Delaware, the jurisdiction of its organization. The Company
has the corporate power to execute and deliver the Agreement and to issue, sell
and deliver the Shares.
     8. The execution and delivery of the Agreement by the Company and the
performance by the Company of its obligations under the Agreement have been duly
authorized by all requisite corporate action on behalf of the Company. The
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.
     9. The sale and issuance by the Company of the Shares has been duly
authorized by all requisite corporate action on behalf of the Company.
     10. The Registration Statement, Prospectus and the Prospectus Supplement
(other than the financial statements and schedules and other financial,
statistical or accounting data derived from such financial statements and
included or incorporated by reference therein, as to which we express no
opinion), as of their respective effective and issue dates, complied as to form
in all material respects with the requirements of the Securities Act and the
rules and regulations thereunder.
     11. The Company has the requisite corporate power to own, lease and operate
its property and assets, to conduct its business as described in the
Registration Statement, except where the failure to have such power would not
have, singularly or in the aggregate, a Material Adverse Effect.
     12. The holders of outstanding shares of capital stock of the Company are
not entitled to preemptive rights under the Company’s Certificate of
Incorporation or Bylaws, or, to our knowledge, rights of first refusal or other
similar rights to subscribe for the Shares (other than rights which have been
waived in writing or otherwise satisfied).
     13. The execution and delivery of the Agreement and the issuance of the
Shares pursuant thereto do not (i) violate any provision of the Company’s
Certificate of Incorporation or Bylaws; (ii) constitute a default under or a
material breach of any agreement filed as an exhibit to the Registration
Statement or incorporated by reference therein; or (iii) violate (a) any

Exh. 7(m)-1



--------------------------------------------------------------------------------



 



governmental statute, rule or regulation that in our experience is customarily
applicable to transactions of the nature contemplated by the Agreement or
(b) any order, writ, judgment, injunction, decree, determination or award which
has been entered against the Company and of which we are aware, except in the
cases of (ii) and (iii) where such default, breach or violation would not have,
singularly or in the aggregate, a Material Adverse Effect.
     14. To our knowledge, there is (i) no legal or governmental proceeding
pending, or proceedings contemplated by government authorities, to which the
Company is a party or of which any property or asset of the Company is subject
of a character required by Item 103 of Regulation S-K to be disclosed in the
Registration Statement or the Prospectus Supplement that is not disclosed or
incorporated by reference therein, and (ii) no indenture, contract, lease,
mortgage, deed of trust, note agreement, loan or other agreement or instrument
of a character required to be filed as an exhibit to the Registration Statement,
which is not filed as required by the Securities Act and the rules thereunder.
     15. No consent, approval, authorization or filing with or order of any U.S.
Federal or State court or governmental agency or body having jurisdiction over
the Company is required for the consummation by the Company of the transactions
contemplated by the Agreement, except such as have been obtained under the
Securities Act and except such as may be required under the securities or blue
sky laws of any jurisdiction in connection with the purchase and distribution of
the Shares by you in the manner contemplated in the Agreement or under the
bylaws, rules and regulations of FINRA.
     16. The Company is not, and, after giving effect to the offering and sale
of the Shares and the application of the proceeds thereof as described in the
Prospectus, will not be, an “investment company” as defined in the Investment
Company Act of 1940, as amended.
     The Registration Statement was declared effective under the Securities Act
and no stop order suspending the effectiveness of the Registration Statement has
been issued and, to our knowledge, no proceedings for that purpose have been
instituted or overtly threatened by the Commission. Any required filing of the
Prospectus pursuant to Rule 424(b) under the Securities Act has been made in the
manner and within the time period required by Rule 424(b).
     The opinion of counsel will be accompanied by a standard Rule 10b-5
negative assurance letter.

Exh. 7(m)-2